Citation Nr: 0428127	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel








INTRODUCTION

The veteran had active military service from February 1956 to 
January 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Detroit Michigan Regional 
Office (RO).  This case was previously before the Board and 
in October 2003 it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDING OF FACT

Acquired psychiatric disorders, currently diagnosed as mood 
and anxiety disorders, are service origin. 


CONCLUSION OF LAW

Acquired psychiatric disorders, currently diagnosed as mood 
and anxiety disorders, were incurred in service.  38 U.S.C.A. 
§ 1131, (West 2002); 38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 2000 statement 
of the case and supplemental statements of the case dated in 
April 2003, and June 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
his behalf.  

Further, by way of letters dated in April 2001, and January 
2004, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably comprehensive VA examinations 
provided to him since service have been obtained and 
associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the April 2001 and January 2004 VCAA 
letters were mailed to the veteran subsequent to the appealed 
rating decision in violation of the VCAA and the appellant 
has not been specifically informed to submit all pertinent 
evidence in his possession pertinent to his claim not 
previously submitted as required by 38 C.F.R. § 3.159.  , 17 
Vet. App. 412 (2004).  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, The Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
For the purpose of allowing this claim, the Board finds that 
the VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

On a medical examination for service enlistment in January 
1956, a clinical evaluation of the veteran was negative for 
any psychiatric abnormality.  The veteran's service medical 
records show that in August 1956 that the veteran was 
hospitalized for psychiatric symptoms following an abortive 
suicide attempt by superficially scratching his wrist while 
on leave status.  He was found on direct mental examination 
at admission to be a calm youth under no emotional tension. 
There was no evidence of a psychosis and there was no 
objective disturbance of the sensorium.  Passive dependence 
reaction was diagnosed.  He was hospitalized in early 
December 1956 complaining of anxiety and tension.  On direct 
mental examination on this admission the veteran stated that 
it would be impossible for him ever to continue his military 
service because of weakness, terror, and crying spells.  
There was no evidence of psychosis.  There was no disturbance 
of the sensorium.  The examiner described him as an extremely 
dependent boy of markedly immature facial appearance and 
behavior.  It was noted that the veteran stated, "I just 
want to get out of the Marine Corps."  

While hospitalized the veteran continued to manifest marked 
dependency and spoke frequently of homesickness and of his 
mother.  He was treated with intensive group and individual 
psychotherapy, but remained totally unmotivated for military 
service.  He had frequent temper tantrums and crying spells.  
After an adequate period of treatment and observation his 
case was reviewed by a conference of staff physicians who 
agreed the veteran manifested multiple evidences of 
immaturity, which precluded further useful service to the 
Navy.  In January 1957 his diagnosis was retained as passive 
dependency reaction, manifested by homesickness, crying 
spells, inability to adapt to military service, temper 
tantrums, and chronic misbehavior.  A Medical Evaluation 
Board opined that the veteran suffered from a personality 
disorder which rendered him unfit for service.  The Board 
concluded that the veteran currently suffered from no 
disability, which was the result of an incident of service, 
or which was aggravated by service.  Discharge from the U.S. 
Marine Corps was recommended.

On his initial VA examination in January 2000, the veteran 
gave a long history of anxiety and depression.  He said that 
years ago he took an overdose but was unable to recall where 
he was hospitalized but remembers that his stomach was 
pumped.  On mental status examination, the veteran's affect 
was depressed.  There were no suicidal or homicidal ideations 
and no delusions.  He was oriented to person, place and time.  
Memory was fairly intact.  Cognition was slow and judgment 
was adequate as was insight.  Recurrent major depression, 
generalized anxiety disorder, panic disorder with 
agoraphobia, and alcohol dependence were the diagnoses 
rendered.

When examined by VA in April 2001, the veteran was noted by 
the examiner to be a markedly unreliable informant.  His 
command of past history was reported to be profoundly 
deficient.  The examiner noted that the veteran had a poor 
adjustment to the military and was hospitalized in service 
and eventually discharged as unfit for military service with 
a diagnosis of passive dependency reaction.  The veteran 
related that he was being followed at a VA mental health 
clinic and it was deduced by the examiner from information 
obtained from the veteran that he was prescribed Prozac and 
Amitriptyline.  On objective examination, the veteran was not 
spontaneously conversational.  He was oriented to situation, 
place, and person but totally time disoriented.  Memory was 
deficient.  Speech was slow and halting and verbalizations 
reflected a paucity of thought.  Direct questioning of the 
veteran was generally counterproductive, resulting in 
tearfulness.  Generalized anxiety disorder and alcohol abuse 
were the Axis I diagnosis.  Personality disorder, not 
otherwise specified, passive dependency chores was the Axis 
II diagnosis.  The examiner further noted that the veteran's 
present anxiety disorder does appear to mimic much of the 
symptomatology reportedly exhibited by the veteran during his 
time in service.

Records received from the Social Security Administration show 
that the veteran is in receipt of Supplemental Security 
Income (SSI).

VA outpatient records show that the veteran has received 
evaluation and treatment between April and June 1999 for 
hypertension, right foot pain, and chronic back pain 
resulting from a large central disc herniation at L4-5.

The veteran was evaluated in December 2001 by a private 
physician for purposes of establishing a treatment plan/goal 
for an Axis I diagnosis of major depression following his 
discharge in November 2001 from his placement in a "Crisis 
Residential House".

On his most recent VA examination in April 2004, it was noted 
by the VA examiner that VA had last examined the veteran in 
April 2001 when a diagnosis of a generalized anxiety 
disorder, alcohol abuse, and personality disorder not 
otherwise specified with passive dependency traits was made.  
The veteran reported a past history of suicidal thoughts, 
being very emotional, and having anxiety and panic attacks 
especially when he is in crowds.  He also reported having 
difficulty commuting by himself and having a hard time with 
strangers and/or places where there are big crowds.  The 
veteran reported a history of psychiatric breakdowns in 
service and being hospitalized in service for six months 
prior to his service discharge.  He said that when he came 
out of the military, he saw a mental health professional on a 
few occasions, but then gave up because he was quite 
embarrassed to accept the stigma associated with mental 
illness.  On examination, the veteran was reported to be 
restless and to demonstrate exasperation with repetitive 
responses of  "I don't know" when asked a simple question.  
His affect was anxious.  He appeared very tense and restless 
and, at other times, he appeared tearful.  There were no 
auditory or visual hallucinations.  His thought processes 
were circumstantial, but he did not display any delusional 
thinking.  He was alert and oriented to time, place, and 
person but did not attempt serial 7s nor did he try to spell 
the word "world" backwards.  Major depression in partial 
remission, dysthymic disorder, and alcohol dependence in 
remission were the Axis I diagnoses.  Personality disorder, 
not otherwise specified with cluster C traits of dependency 
and avoidance was the Axis II diagnosis.  The examiner stated 
that the veteran meets criteria for both the mood and an 
anxiety disorder.  The examiner added that it is as likely as 
not that both of his primary psychiatric disorders are 
related to his military service.

Analysis

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service. 38 U.S.C.A. § 1131.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally speaking, in decisions on claims of veteran's 
benefits, a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  When the evidence supports the 
claim or is in relative equipoise, the appellant prevails.  
Gilbert, 1 Vet. App. at 63.  Further where "the preponderance 
of the evidence" is against a claim, the appellant loses and 
the benefit of the doubt rule has no application.  Id.  

In this case, the veteran is shown to have been hospitalized 
on two occasions in service for psychiatric symptoms to 
include complaints of anxiety and tension.  While the veteran 
was assessed in service as suffering from a personality 
disorder, the veteran has been diagnosed with a generalized 
anxiety disorder subsequent to service by a VA examiners in 
April 2001, who noted that the veteran exhibited 
symptomatology similar to that experienced in service.  
Furthermore in April 2004 a VA examiner proffered a medical 
opinion that his primary psychiatric disorders, diagnosed as 
both a mood and anxiety disorder were of service origin.  
This opinion is not rebutted by any competent medical 
evidence to the contrary, and, thus, a proper basis is 
afforded for granting the benefit sought on appeal.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


ORDER

Service connection for acquired psychiatric disorders, 
currently diagnosed as mood and anxiety disorders, is granted



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



